Citation Nr: 0900636	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  03-29 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1. Entitlement to service connection for claimed Wegener's 
granulomatosis, with headaches.  

2. Entitlement to service connection for a claimed low back 
disorder with radiation of pain to the buttocks and ankles.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
May 1992.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2000 RO rating 
decision.  

The Board remanded these issues to the RO for additional 
development of the record in April 2006 and then in June 
2007.  In June 2008, the Board requested a VA medical expert 
opinion.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not shown to have manifested a diagnosis 
of Wegener's granulomatosis in service or for several years 
thereafter.  

3.  The currently demonstrated Wegener's granulomatosis is 
not shown to have been manifested by headache manifestations 
or any other symptoms exhibited during service.  

3.  The veteran is not shown to have manifested complaints or 
findings of low back pain in service or for many years 
thereafter.  

4.  The currently demonstrated back disorder is not shown to 
be due to any event or incident of the veteran's service, but 
as secondary to the nonservice-connected Wegener's 
granulomatosis.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by Wegener's 
granulomatosis is not to due to disease or injury that was 
incurred in or aggravated by active service; nor may any be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2008).  

2.  The veteran's back disability is not due to disease or 
injury that was incurred in or aggravated by active service; 
nor is any proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In January 2000, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the November 2000 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claims and has been afforded ample opportunity to 
submit such information and evidence.  

A June 2003 letter, a May 2006 letter, and a March 2007 
letter satisfy the statutory and regulatory requirement that 
VA notify a claimant, what evidence, if any, will be obtained 
by the claimant and what if any evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2003, May 2006, and March 2007 letters advised the 
veteran that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the June 2003 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it the RO advised the veteran of these elements in March 
2007.  There accordingly is no possibility of prejudice to 
the veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran was afforded VA examinations in September 1999, 
June 2003, May 2006, June 2006 and September 2006.  
Additionally, a Board requested and obtained an expert 
medical opinion in July 2008.  

Finally, the veteran was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for Wegener's granulomatosis and a low back 
disorder. 


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Service connection for Wegener's granulomatosis 

The veteran asserts that her current Wegener's granulomatosis 
had its clinical onset during her period of active service.  
Some symptoms of Wegener's granulomatosis including fatigue, 
weight loss, fevers, shortness of breath, bloody sputum, 
joint pains and sinus inflammation were present in service.  

A careful review of the veteran's service medical records 
revealed that she was not diagnosed with Wegener's 
granulomatosis in service.  Siginificantly, she was treated 
for headaches in October 1991.  A May 1992 Report of Medical 
History during service also reflected that she had a history 
of frequent and severe headaches that were relieved by rest.  

The veteran was diagnosed with Wegener's granulomatosis in 
June or August 1998 and that diagnosis was confirmed by a 
September 1999 VA examination.  

At the veteran's May 2006 VA examination, she was noted to 
have had left-sided headaches.  For the past 10 years, she 
reported having superior cervical and cervico-occipital pain 
that throbbed and was temporarily relieved  with Advil.  She 
was diagnosed by the VA examiner with vascular cervicogenic 
headaches, not related to Wegener's granulomatosis.  In a 
June 2006 addendum, it was noted by the physician that, after 
reviewing the claims file, there were no changes to his 
original opinion.  

A September 2007, VA general medical examination noted that 
the veteran's service medical records were silent for any 
nasal, sinus, pulmonary or renal problems.  She did have 
intermittent in-service headaches.  Her current symptoms were 
intermittent running nose, dryness of nose and headaches.  

The veteran had another VA examination in September 2007 when 
she had a dry nose and headaches; her severe dryness was 
diagnosed as secondary to medications for Wegener's 
granulomatosis.  The examiner opined that he could not 
speculate if the veteran's Wegener's granulomatosis was 
related to service.   

In June 2008, the Board requested a VA medical expert opinion 
(VHA) in regards to the possibility of a delayed diagnosis 
after initial onset of symptoms.  The VHA opinion stated that 
the veteran's July 1998 admission was consistent with a 
diagnosis of  Wegener's granulomatosis presenting with acute 
oliguric renal failure due to a pauci-immune cresentric 
necrotizing glomerulonephritis with a  several month history 
of upper respiratory tract symptoms and signs.  

The VHA reviewer opined that Wegener's granulomatosis could 
have a delayed diagnosis after an initial onset of symptoms.  
He noted that a study consisting of 158 patients showed an 
average time of diagnosis of 15 months; 42 percent of the 
patients were diagnosed within 3 months; 8 percent were 
diagnosed within 5 to 16 years.  

Another study said that 8.3 +/- 1.5 week were diagnosed 
within 2 weeks to 10 years.  In a third study 33 patients 
were diagnosed within 11 months and there was a range of 0 to 
88 months.  Therefore,  he concluded that a prolonged period 
might exist.  

The VHA opinion also discussed the characteristics of a 
prolonged period between onset of symptoms and diagnosis.  He 
stated that a milder disease manifestations at onset were 
often limited to the upper respiratory tract and typically 
lacked a more aggressive course seen with patients who had 
systematic illness and major organ involvement, particularly 
lung and kidney disease.  

While the delayed more indolent disease was characterized by 
inflammation of sinuses, nasal mucus, middle portion of the 
ear and, as such, might be initially diagnosed with allergic 
rhinorrhea, sinusitis, sinus headaches, ear infections or 
bronchitis.  Individuals with a  limited disease would 
initially be consulted to rule out headaches or chronic sinus 
problems but purulent nasal discharge with pus was 
characteristic and headaches were rare.  It was also noted 
that upper respiratory disease was common in patients with 
both limited and more aggressive systemic forms of Wegener's 
granulomatosis.  

The VHA opinion also stated that bacterial infections could 
serve as a stimulus to trigger Wegener's granulomatosis; 
however, the veteran's service medical records were silent 
for any diagnosis of a respiratory tract infection that was 
treated with antibiotic therapy or a history of bacterial 
infection while in service.  

The reviewer stated that the veteran's service medical 
records showed chronic in-service headaches; however, there 
was no documentation that she had persistent rhinnorreha or 
that she failed to respond to treatment.  There was also no 
in-service evidence of recurrent purulent sinusitis or 
treatment of an upper respiratory condition with antibiotic 
therapy or a need for radiographic evaluation of sinuses.  

He further stated that, if there was documentation of 
recurrent rhinnorhea, ear pain, and/or nasal congestion with 
poor response to decongestants then there would be a better 
case for the presence or early symptoms of Wegener's 
granulomatosis during service.  

Additionally, on numerous health reports both early in the 
service and at the end of service, the veteran checked all 
questions regarding sinusitis as negative, as with problems 
relating to the ears, nose, throat, hay fever and asthma.  

Chronic headaches were noted throughout service, but were not 
the result of inflammatory sinus disease, whereas, several 
months prior to the July 1998 diagnosis headaches occurred 
together with symptoms and signs of inflammatory sinusitis 
that was associated with abnormal sinus x-ray studies and 
nose bleeds.  

The VHA opinion also noted that there were no medical records 
of file from May 1992 to early 1998.  He stated that, if the 
veteran's headaches, rhinnorhea, and sinus headaches indeed 
presented early symptoms of Wegener's granulomatosis, then 
persistence if not a progression of symptoms would have been 
expected between her discharge from service and the 
developing of the very typical symptoms of Wegener's 
granulomatosis that were documented in early 1998.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).   

After a careful review of the veteran's service medical 
records, VA examinations, VHA opinion, and statements the 
Board finds that the veteran's Wegener's granulomatosis is 
not shown to be due to any event or incident of her period of 
active service.  The Board must find that the preponderance 
of the evidence shows that the veteran's in-service headaches 
were not early manifestations of Wegener's granulomatosis.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This is the essence of the 
third part of the Hickson analysis.  

The Board notes that the July 2008 VHA opinion stated that 
somebody with Wegener's granulomatosis could have a delayed 
on-set of symptoms; however, he also opined that it was not 
true in this case because there was no evidence of symptoms 
from the date of the veteran's discharge from service until a 
few months prior  to diagnosis.  

Moreover, the passage of many years between discharge from 
active service and the medical documentation of a claim 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  

Given these facts, the Board finds that service connection 
for Wegener's granulomatosis must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Service connection for a low back disorder

The veteran's service medical records revealed that she was 
treated for periodic musculoskeletal back pain during 
service.  

At a June 2003 VA examination it was noted that the veteran 
was seen in 1991/1992 for low back pain.  The VA examiner 
opined that the veteran's current back disorder was not due 
to service, but the use of steroids for her Wegener's 
granulomatosis.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).   

After a careful review of the veteran's service medical 
records, VA treatment records, and VA examination the Board 
accordingly finds that there is no medical evidence linking 
the onset of the veteran's current back disorder to her 
active service.  

The Board notes that a careful review of the VA treatment 
records shows that the veteran was not treated for many years 
after her in-service treatment and that the passage of many 
years between discharge from active service and the medical 
documentation of a claim disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Service connection for a low back disorder must be denied 
because a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This is the 
essence of the third part of the Hickson analysis.  

The Board notes that the June 2003 VA examiner stated that 
the veteran's current back condition was secondary to the 
steroids she takes for her Wegner's granulomatosis.  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

To prevail on the issue of secondary service connection, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).   However, the Board notes that in 
this case the veteran is not service-connected for Wegener's 
granulomatosis and therefore, secondary service connection 
can not be granted.  

Given these facts, the Board finds that the claim of service 
connection for a low back disorder must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




ORDER

Service connection for Wegener's granulomatosis, with 
headaches, is denied.  

Service connection for a low back disorder with radiation of 
pain to the buttocks and ankles is denied.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


